Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00891-CV
____________
 
THE TRAVIS LAW FIRM, A PROFESSIONAL
CORPORATION, Appellant
 
V.
 
SHERYL TATAR DACSO, P.L.L.C. AND SALLY OLIVER, Appellees
 

 
On Appeal from
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 858497
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 15, 2008.  On November 12, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson, and Brown..